Case 8:20-cv-00043-SB-ADS Document 166-3 Filed 03/05/21 Page 1 of 6 Page ID #:2154




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
      Bureau of Consumer Financial Protection, )
 13                                            )                  Case No.: 8-20-cv-00043-SB-ADS
                       Plaintiff,              )
 14                                            )                  DECLARATION OF COLIN
                  vs.                          )                  REARDON IN SUPPORT OF
 15                                            )                  PLAINTIFF’S APPLICATION FOR
      Chou Team Realty, LLC et al.,            )                  ENTRY OF DEFAULT JUDGMENT
 16                                            )                  AGAINST STUDENT LOAN DEBT
                       Defendants.             )                  RELIEF COMPANIES
 17                                            )
                                               )
 18                                            )
 19
      I, Colin Reardon, pursuant to 28 U.S.C. § 1746, declare as follows:
 20
            1.       I am a Senior Litigation Counsel for Plaintiff Bureau of Consumer
 21
      Financial Protection (“Bureau”) and lead counsel in this action. My business
 22
      address is 1700 G Street, NW, Washington, D.C. 20552.
 23
            2.       The facts set forth in this declaration are based on my personal
 24
      knowledge or information made known to me in the course of my official
 25
      duties.
 26
 27
 28
          DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         1
Case 8:20-cv-00043-SB-ADS Document 166-3 Filed 03/05/21 Page 2 of 6 Page ID #:2155




  1         3.       The Bureau filed its original Complaint in this action on January 9,
  2   2020. The Complaint included claims against several defendants, including, as
  3   relevant here, five student loan debt relief businesses (collectively, the “Student
  4   Loan Debt Relief Companies”), each of which was composed of a corporation
  5   and an associated limited partnership: (1) Docu Prep Center, Inc. and Document
  6   Preparation Services, LP (collectively, “Docu Prep Center”); (2) Certified Doc
  7   Prep, Inc. and Certified Doc Prep Services, LP (collectively, “Certified Doc
  8   Prep Services”); (3) Assure Direct Services, Inc. and Assure Direct Services,
  9   LP (collectively, “Assure Direct Services”); (4) Direct Document Solutions,
 10   Inc. and Direct Document Solutions, LP (collectively, “Direct Document
 11   Solutions”); and (5) Secure Preparation Services, Inc. and Secure Preparation
 12   Services, LP (collectively, “Secure Preparation Services”). ECF No. 1.
 13         4.       On January 16, 2020, the Bureau served a summons and copy of
 14   the Complaint on Direct Document Solutions, Inc., through a process server
 15   who personally served Direct Document Solutions, Inc.’s registered agent for
 16   service of process Jimmy A. Calderon. The Bureau filed the proof of service on
 17   January 30, 2020. ECF No. 25.
 18         5.       On January 23, 2020, the Bureau served a summons and a copy of
 19   the Complaint on Secure Preparation Services, Inc. through a process server
 20   who personally served Secure Preparation Services, Inc.’s registered agent for
 21   service of process Aaron Sebreros. The Bureau filed the proof of service on
 22   January 30, 2020. ECF No. 26.
 23         6.       On January 22, 2020, the Bureau served a copy of the Complaint
 24   and a Request to Waive Service of a Summons on Docu Prep Center, Inc. by
 25   delivering copies to Joshua Robbins, the attorney who represents the company’s
 26   registered agent for service of process Robert Hoose. The Bureau filed the
 27   executed waiver of service on February 5, 2020. ECF No. 28.
 28
          DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         2
Case 8:20-cv-00043-SB-ADS Document 166-3 Filed 03/05/21 Page 3 of 6 Page ID #:2156




  1         7.       On January 22, 2020, the Bureau served a copy of the Complaint
  2   and a Request to Waive Service of a Summons on Document Preparation
  3   Services, LP by delivering copies to Joshua Robbins, the attorney who
  4   represented the company’s registered agent for service of process Robert
  5   Hoose. The Bureau filed the executed waiver of service on February 5, 2020.
  6   ECF No. 29.
  7         8.       On February 3, 2020, the Bureau served a summons and a copy of
  8   the Complaint on Certified Doc Prep Services, LP through a process server who
  9   personally served the company’s registered agent for service of process
 10   Haithum Abdelfattah. The Bureau filed the proof of service on February 5,
 11   2020. ECF No. 34.
 12         9.       On February 6, 2020, the Bureau served a summons and a copy of
 13   the Complaint on Direct Document Solutions, LP through a process server who
 14   personally served the company’s registered agent for service of process David
 15   Sklar. The Bureau filed the proof of service on February 12, 2020. ECF No. 38.
 16         10.      On February 6, 2020, the Bureau also served a summons and a
 17   copy of the Complaint on Secure Preparation Services, LP through a process
 18   server who personally served the company’s registered agent for service of
 19   process David Sklar. The Bureau filed the proof of service on February 14,
 20   2020. ECF No. 41.
 21         11.      On March 25, 2020, the Bureau served a summons and a copy of
 22   the Complaint on Certified Doc Prep, Inc. through a process server who
 23   personally served the company’s registered agent for service of process
 24   Haithum Abdelfattah. The Bureau filed the proof of service on April 7, 2020.
 25   ECF No. 66.
 26         12.      On March 23,, 2020, the Bureau served a copy of the Complaint
 27   and a Request to Waive Service of a Summons on Assure Direct Services, LP
 28
          DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         3
Case 8:20-cv-00043-SB-ADS Document 166-3 Filed 03/05/21 Page 4 of 6 Page ID #:2157




  1   by delivering copies to David Holt, the attorney who represents the company’s
  2   registered agent for service of process David Sklar. The Bureau filed the
  3   executed waiver of service with the Court on April 7, 2020. ECF No. 63.
  4         13.      On June 3, 2020, the Court granted the Bureau permission to serve
  5   Assure Direct Services, Inc. through the California Secretary of State. ECF No.
  6   98. On June 4, 2020, the Bureau served a summons, a copy of the Original
  7   Complaint, and a copy of the Alternative Service Order on Assure Direct
  8   Services, Inc., via the California Secretary of State. The Bureau filed the proof
  9   of service on June 8, 2020. ECF No. 103.
 10         14.      Because each of the Student Loan Debt Relief Companies failed to
 11   answer or otherwise respond to the Complaint within the time prescribed by the
 12   Federal Rules of Civil Procedure, the Bureau applied to the Clerk for entry of
 13   defaults against each of them, which the Clerk entered.
 14         15.      On April 9, 2020, the Bureau filed an application for the Clerk to
 15   enter default against Docu Prep Center, Inc.; Document Preparation Services,
 16   LP; Certified Doc Prep Services, LP; Direct Document Solutions, Inc.; Direct
 17   Document Solutions, LP; Secure Preparation Services, Inc.; and Secure
 18   Preparation Services, LP. ECF No. 68.
 19         16.      On April 10, 2020, the Clerk of the Court entered default and
 20   against Docu Prep Center, Inc.; Document Preparation Services, LP; Certified
 21   Doc Prep Services, LP; Direct Document Solutions, Inc.; Direct Document
 22   Solutions, LP; Secure Preparation Services, Inc.; and Secure Preparation
 23   Services, LP. ECF No. 71.
 24         17.      On April 22, 2020, the Bureau filed an application for the Clerk to
 25   enter default against Certified Doc Prep, Inc. ECF No. 75.
 26         18.      On April 24, 2020, the Clerk of the Court entered default against
 27   Certified Doc Prep, Inc. ECF No. 76.
 28
          DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         4
Case 8:20-cv-00043-SB-ADS Document 166-3 Filed 03/05/21 Page 5 of 6 Page ID #:2158




  1         19.      On June 4, 2020, the Bureau filed an application for the Clerk to
  2   enter default against Assure Direct Services, LP. ECF No. 100.
  3         20.      On June 5, 2020, the Clerk of the Court entered default against
  4   Assure Direct Services, LP. ECF No. 101.
  5         21.      On July 14, 2020, the Bureau filed an application for the Clerk to
  6   enter default against Assure Direct Services, Inc. ECF No. 121.
  7         22.      On July 15, 2020, the Clerk of the Court entered default against
  8   Assure Direct Services, Inc. ECF No. 122.
  9         23.      The Bureau filed its First Amended Complaint (“FAC”) on July
 10   10, 2020. ECF No. 117. The FAC added factual allegations supporting the
 11   Bureau’s relief defendant claim against Kenneth Lawson and XO Media, LLC
 12   following the Court’s order granting their motion to dismiss and granting the
 13   Bureau leave to replead against them. See ECF No. 108 at 5; see also ECF No.
 14   117 (new allegations in paragraphs 112 to 151 and Count XII).
 15         24.      The Bureau filed its Second Amended Complaint (“SAC”) on
 16   August 26, 2020, see ECF No. 141, after the Court granted the Bureau’s motion
 17   for leave to amend to add substantial assistance claims against Defendants
 18   Eduardo Martinez, Docs Done, Right, Inc., and Docs Done Right, LP, see ECF
 19   No. 140. As part of that motion, the Bureau filed a redline showing the changes
 20   between the FAC and the SAC. See ECF No. 126-3.
 21         25.      The FAC and the SAC contained the same claims against the
 22   Student Loan Debt Relief Companies as the Bureau’s original Complaint.
 23   Compare ECF No. 1 (Counts I, II, III, IV, V, VII, VIII, IX, and XI) with ECF
 24   Nos. 117, 141 (Counts I, II, III, IV, V, VII, VIII, IX, and XI).
 25         26.      The FAC and the SAC also sought the same relief against the
 26   Student Loan Debt Relief Companies as the Bureau’s original Complaint.
 27
 28
          DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         5
Case 8:20-cv-00043-SB-ADS Document 166-3 Filed 03/05/21 Page 6 of 6 Page ID #:2159




  1   Compare ECF No. 1 (paragraph 7 and Demand for Relief) with ECF Nos. 117,
  2   141 (paragraph 7 and Demand for Relief).
  3         27.      As of the date of this filing, the Student Loan Debt Relief
  4   Companies have failed to appear, retain counsel, or otherwise respond to the
  5   allegations in the original Complaint. Nor have the Student Loan Debt Relief
  6   Companies responded to the FAC or the SAC, or moved to vacate the entry of
  7   default by the Clerk of the Court.
  8         28.      The Student Loan Debt Relief Companies are corporations and
  9   limited partnerships, and therefore cannot be infants or incompetent persons
 10   under Rule 55(b) of the Federal Rules of Civil Procedure and cannot be in
 11   military service under the Servicemembers Civil Relief Act, 50 U.S.C. § 521.
 12         29.      I caused Docu Prep Center, Inc., Document Preparation Services,
 13   LP, and Assure Direct Services, LP to be served with written notice of the
 14   instant notice of application and application for default judgment at least seven
 15   days before any hearing on the application through counsel for their registered
 16   agents for service of process. The written notice included the amount of redress
 17   and civil penalties requested by the Bureau.
 18
 19   I declare under penalty of perjury that the foregoing is true and correct.
 20
 21   Executed on: March 5, 2021
 22
                                                       /s/ Colin Reardon      __
 23                                                    Colin Reardon
                                                       Bureau of Consumer Financial Protection
 24                                                    1700 G Street, NW
                                                       Washington, D.C. 20552
 25
                                                       Attorney for Plaintiff Bureau of
 26                                                    Consumer Financial Protection
 27
 28
          DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         6
